t c summary opinion united_states tax_court david paul morgan petitioner v commissioner of internal revenue respondent docket no 24533-08s filed date david paul morgan pro_se michael t shelton for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure for respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax the issue for decision is whether petitioner failed to report nonemployee compensation_for background some of the facts have been stipulated1 and are so found the stipulation of facts and the exhibits received into evidence are incorporated herein by reference when petitioner filed his petition he resided in illinois petitioner is a subcontractor for market plan consultants inc mpc mpc is run by petitioner’s long-time friend and colleague mpc paid petitioner for work he performed for mpc’s clients mpc issued multiple checks to compensate petitioner for his work in amounting to dollar_figure mpc reported this amount to the internal_revenue_service irs on a form 1099-misc miscellaneous income petitioner reported only dollar_figure as nonemployee compensation on his return on date respondent issued a notice_of_deficiency to petitioner determining a deficiency of dollar_figure for the year this deficiency is based on dollar_figure of unreported interest and 1petitioner stipulated that he failed to report dollar_figure in interest_income for dollar_figure of unreported nonemployee compensation on the basis of this larger taxable_income of dollar_figure respondent increased petitioner’s self-employment_tax deduction reduced the medical_expense_deduction and reduced his earned_income_credit eic to zero petitioner does not dispute the total amount of the compensation but he does dispute that the final payment of dollar_figure was received in petitioner concedes that the check bore a date date but contends that he did not and agreed not to cash the check immediately discussion i burden_of_proof generally the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer has the burden of proving that those determinations are erroneous see rule a 290_us_111 in certain circumstances however sec_7491 places the burden_of_proof on the commissioner petitioner has not alleged that sec_7491 is applicable nor has he established compliance with the requirements of sec_7491 therefore the burden_of_proof does not shift to respondent under sec_6201 the burden of production may shift to 2petitioner testified that he also did not include the dollar_figure as income on his income_tax return the commissioner where an information_return such as a form_1099 serves as the basis for a deficiency determination if a taxpayer asserts a reasonable dispute with respect to any item_of_income reported on a third-party information_return and he has fully cooperated with the commissioner the commissioner will have the burden of producing reasonable and probative information concerning the item_of_income in addition to the information_return id petitioner has not disputed the amount of the check has not provided any evidence that he did not receive the check in has not sought correction of the form 1099-misc and concedes that the check bore a date date we find therefore that there is no reasonable dispute which would shift the burden to respondent ii unreported income taxpayers are required under sec_61 to include in gross_income all income from whatever source derived unless any income has been specifically excepted from inclusion see 348_us_426 congress’ intent was to tax income unless specifically excluded exclusions from gross_income must be narrowly construed 515_us_323 citing 504_us_229 for many years this court has favored and followed the cash-equivalent-upon-receipt rule enunciated in 18_tc_31 holding that a cash_basis taxpayer realized income in from a check dated and received on date but not cashed until date in that and similar situations the date of payment has been related back to the date of receipt see 926_f2d_383 5th cir 349_f2d_953 3d cir affg tcmemo_1963_344 rosser v commissioner tcmemo_2010_6 stephens v commissioner tcmemo_1956_284 see also sec_1_451-2 income_tax regs in 14_tc_792 we held that a check delivered to the taxpayer on date which was not deposited until was not income in but in since the check was subject_to a substantial restriction at the time of delivery of the check there was an oral agreement between the drawer and the taxpayer that the latter would hold the check for a few days before cashing it since the drawer was short of money in the bank such a situation is distinguishable from that in the instant case petitioner provided no evidence beyond his own testimony of the purported agreement with mpc not to cash the check he did not call his long-time friend and colleague or any other person as a witness to corroborate his testimony about the purported agreement petitioner agreed that there was no reason to believe the check would not be honored petitioner stated that if mpc’s client had failed to pay mpc he would not have cashed the check at all and instead would have claimed a business loss in order to preserve his relationship with his friend the owner of mpc considering that petitioner failed to report the disputed income even in the subsequent year the court does not accept his uncorroborated self-serving explanation see 294_f2d_328 4th cir the court may reject a taxpayer’s uncorroborated testimony affg 34_tc_845 87_tc_74 in conclusion the court finds that petitioner has not shown that there was an agreement not to cash the check in even though the check was received in accordingly petitioner received dollar_figure in unreported nonemployee compensation in and respondent’s determinations are sustained other arguments made by the parties and not discussed herein were considered and rejected as irrelevant without merit and or moot to reflect the foregoing decision will be entered for respondent
